 1

 2

 3                                                                JS-6

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10   JOHN HO, an individual                 )   Case No.: 8:19-cv-01041-JFW-RAO
                                            )
11              Plaintiff,                  )   ORDER RE STIPULATION OF
                                            )
12        vs.                               )   VOLUNTARY DISMISSAL WITH
                                            )   PREJUDICE
13   TARGET CORPORATION, a                  )
     Minnesota corporation                  )
14                                          )
                                            )   [Hon. John F. Walter presiding]
15              Defendants.                 )
                                            )
16                                          )
                                            )
17                                          )
                                            )
18                                          )
                                            )
19                                          )
                                            )
20                                          )
                                            )
21                                          )
                                            )
22                                          )
                                            )
23

24

25

26

27

28


                                            ORDER
                                    8:19-CV-01041-JFW-RAO
 1
           Pursuant to the parties’ “Stipulation of Voluntary Dismissal with Prejudice,”
 2
     and good cause appearing therefore, IT IS HEREBY ORDERED that the above-
 3
     captioned action shall be dismissed with prejudice. Each party shall bear his or its
 4
     own costs and attorney’s fees. This Court shall retain jurisdiction to enforce the
 5
     settlement terms between the parties.
 6

 7

 8   IT IS SO ORDERED

 9   Dated: December 3, 2019                      ________________________________
10                                                Judge, United States District Court,
                                                  Central District of California
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              ORDER
                                      8:19-CV-01041-JFW-RAO
